      Case 3:19-cv-02858-M Document 1 Filed 12/02/19              Page 1 of 9 PageID 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


STMICROELECTRONICS, INC.,

                      Plaintiff,
                                                             CASE NO. 3:19-CV-2858
vs.
                                                             JURY TRIAL DEMANDED
VANTAGE MICRO LLC,

                      Defendant.



                    ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

       STMicroelectronics, Inc. (“ST”) seeks a declaratory judgement of non-infringement of

United States Patent Nos. 6,546,508; 6,678,838; 7,414,606; and 9,959,593. ST alleges the

following:

THE PARTIES

       1.     ST is a Delaware corporation having its principal place of business at 750 Canyon

Drive, Suite 300, Coppell, Texas 75019.

       2.     Vantage Micro LLC (“Vantage Micro”) is a Delaware limited liability company

with its principle place of business at 717 North Union Street, Suite 9, Wilmington, DE 19805.

Vantage may be served through its registered agent, Rita Carnevale, at 717 North Union Street,

Wilmington, DE 19805.

                                   JURISDICTION AND VENUE

       3.     This is an action for declaratory judgment under 28 U.S.C. §§ 2201 and under the

patent laws of the United States, 35 U.S.C. §§ 1-390.



ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                Page 1
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                   Page 2 of 9 PageID 2



       4.      This Court has subject matter jurisdiction over this action under 28. U.S.C. §§

1331, 1338(a), and 2201(a).

       5.      This Court has personal jurisdiction over Vantage Micro because Vantage Micro

has purposefully availed itself of the benefits of this forum. For example, this Court has specific

jurisdiction because Vantage Micro has sought to license and/or enforce its patents, including

United States Patent Nos. 6,546,508; 6,678,838; 7,414,606; and 9,959,593, in Texas, including

against ST. On May 9, 2019, Vantage Micro sent a letter to ST at its principal place of business

at 750 Canyon Drive, Suite 300, Coppell, Texas 75019, contending that its patents applied to

certain ST products. (Exhibit A). Shortly thereafter, Vantage Micro filed a lawsuit against ST in

the Eastern District of Texas – which is not a proper venue – alleging that certain ST products

infringe United States Patent Nos. 6,546,508 (“the ’508 patent”); 6,678,838 (“the ’838 patent”);

7,414,606 (“the ’606 patent”); and 9,959,593 (“the ’593 patent”) (collectively referred to as the

“Asserted Patents”). Vantage Micro’s Complaint in that matter is attached as Exhibit B (the

lawsuit referred to herein as the “Vantage Micro Action”). The Vantage Micro Action is among

nine total lawsuits filed by Vantage Micro regarding one of more of the Asserted Patents in

different Federal District Courts in the State of Texas. Vantage Micro’s enforcement actions

wrongfully restrain the lawful sale by ST of non-infringing products.

       6.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) because a substantial

part of the events giving rise to ST’s claim occurred in this District and because Vantage Micro is

subject to personal jurisdiction here.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 2
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                  Page 3 of 9 PageID 3



                                           BACKGROUND

          7.    On May 9, 2019, Vantage Micro sent ST a letter at its principal place of business

at 750 Canyon Drive, Suite 300, Coppell, Texas 75019, asserting that the ’838 patent applied to

six products manufactured, sold, and/or distributed by ST.

          8.    Without meaningfully engaging in any discussions or correspondence regarding

Vantage Micro’s assertions, Vantage Micro filed a patent infringement lawsuit against ST on

October 7, 2019, alleging that ST infringes certain claims of the Asserted Patents by making,

selling, importing, or offering for sale certain ST products within the United States.

          9.    Vantage Micro also alleges that ST indirectly infringes the Asserted Patents by

inducing customers to infringe and contributing to the infringement of the Asserted Patents by

others.

          10.   ST does not infringe, directly or indirectly, any claim of the Asserted Patents at

least because its manufacture, sale, importation, or offer to sell any product does not infringe any

claims of the Asserted Patents. Further ST has not induced or contributed to the infringement of

the Asserted Patents by others.

          11.   For at least the reasons set forth above, a justiciable controversy exists between

ST and Vantage Micro regarding the alleged infringement of the Asserted Patents.

                                              COUNT I

                        (Declaration of Non-infringement of ’508 patent)

          12.   ST incorporates paragraphs 1 through 11 above as if set forth fully herein.

          13.   Vantage Micro claims to own all substantial right, title, and interest in the ’508

patent. The ’508 patent is directed to a method and apparatus for fault detection of a processing

tool in an advanced process control (APC) framework. The ’508 patent is attached as Exhibit C.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 3
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                    Page 4 of 9 PageID 4



          14.   In the Vantage Micro Action, Vantage Micro accuses ST of infringing at least

claim 1 of the ’508 patent, under 35 U.S.C. § 271(g), by importing into the United Sates, selling,

offering to sell, or using within the United States semiconductor devices made by a process that

allegedly infringes claim 1 of the ’508 patent.

          15.   ST does not directly or indirectly infringe the claims of the ’508 patent at least

because the accused products are not made by the process alleged to infringe claim 1 of the ’508

patent.

          16.   The accused products are not made by a process that includes each and every one

of the following steps: (a) receiving at a first interface operational state data of a processing tool

related to the manufacture of a processing piece; (b) sending the state data from the first

interface to a fault detection unit; (c) determining if a fault condition exists with the processing

tool based upon the state data; and (d) shutting down the processing tool providing that the fault

condition exists.

          17.   An actual controversy exists between ST and Vantage Micro regarding whether

the accused products infringe the ’508 patent. A judicial declaration is appropriate and necessary

to determine the parties’ respective rights regarding the ’508 patent.

          18.   ST seeks a judgment declaring that ST does not directly or indirectly infringe any

claim of the ’508 patent.

                                              COUNT II

                      (Declaration of Non-infringement of the ’838 patent)

          19.   ST incorporates paragraphs 1 through 18 above as if set forth fully herein.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                       Page 4
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                   Page 5 of 9 PageID 5



       20.     Vantage Micro claims to own all substantial right, title, and interest in the ’838

patent. The ’838 patent is directed to a method to track master contribution information in a

write buffer. The ’838 patent is attached as Exhibit D.

       21.     In the Vantage Micro Action, Vantage Micro accuses ST of infringing at least

claim 11 of the ’838 patent by making, using, selling, importing, and/or offering to sell certain

semiconductor devices, such as the SPEAr1310.

       22.     ST does not directly or indirectly infringe the claims of the ’838 patent, literally or

under the doctrine of equivalents, at least because the manufacture, sale, offer for sale, or

importation of the accused products does not infringe the method of claim 11 of the ’838 patent.

       23.     ST does not practice each and every step of claim 11 of the ’838 patent. For

example, ST does not perform a method of determining which of a plurality of masters

contributed data to a buffer coupled between a memory and the plurality of masters comprising

the following steps: (a) receiving data into the buffer; (b) examining grant signals of a master

with originated the data; (c) storing master contribution information in the buffer to associate

the master with the data; and (d) wherein the buffer is a first-in-first-out (FIFO) buffer.

       24.     An actual controversy exists between ST and Vantage Micro regarding whether

ST infringes the ’838 patent. A judicial declaration is appropriate and necessary to determine the

parties’ respective rights regarding the ’838 patent.

       25.     ST seeks a judgment declaring that ST does not directly or indirectly infringe any

claim of the ’838 patent.

                                             COUNT III

                     (Declaration of Non-infringement of the ’606 patent)

       26.     ST incorporates paragraphs 1 through 25 above as if set forth fully herein.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 5
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                    Page 6 of 9 PageID 6



        27.     Vantage Micro claims to own all substantial right, title, and interest in the ’606

patent. The ’606 patent is directed to a method and apparatus for detecting a flat panel display

monitor. The ’606 patent is attached as Exhibit E.

        28.     In the Vantage Micro Action, Vantage Micro accuses ST of infringing at least

claim 6 of the ’606 patent by making, using, selling, importing, and/or offering to sell certain

semiconductor devices, such as the STM32F series products, among others.

        29.     ST does not directly or indirectly infringe the claims of the ’606 patent, literally or

under the doctrine of equivalents, at least because the manufacture, sale, offer for sale, or

importation of the accused products does not infringe the method of claim 6 of the ’606 patent.

        30.     ST does not practice each and every step of claim 6 of the ’606 patent. For

example, ST does not perform a method for detecting a monitor by (a) monitoring one pin of a

connector coupled to a flat panel display; (b) asserting an output signal to indicate the one pin is

in a first state, and (c) receiving the output signal at a display engine.

        31.     An actual controversy exists between ST and Vantage Micro regarding whether

ST infringes the ’606 patent. A judicial declaration is appropriate and necessary to determine the

parties’ respective rights regarding the ’606 patent.

        32.     ST seeks a judgment declaring that ST does not directly or indirectly infringe any

claim of the ’606 patent.

                                              COUNT IV

                      (Declaration of Non-infringement of the ’593 patent)

        33.     ST incorporates paragraphs 1 through 32 above as if set forth fully herein.

        34.     Vantage Micro claims to own all substantial right, title, and interest in the ’593

patent. The ’593 patent is directed to a memory controller having plurality of channels that


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                        Page 6
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                   Page 7 of 9 PageID 7



provides simultaneous access to data when accessing unified graphics memory. The ’593 patent is

attached as Exhibit F.

       35.     In the Vantage Micro Action, Vantage Micro accuses ST of infringing at least

claim 1 of the ’593 patent by making, using, selling, importing, and/or offering to sell certain

semiconductor devices, such as the SPEAr series products, among others.

       36.     ST does not directly or indirectly infringe the claims of the ’593 patent, literally or

under the doctrine of equivalents, at least because the manufacture, sale, offer for sale, or

importation of the accused products do not infringe the method of claim 1 of the ’593 patent.

       37.     ST does not practice each and every step of claim 1 of the ’593 patent. For

example, ST does not perform a method, which is to be carried out by a memory controller, of (a)

receiving client data access requests associated with one or more clients and a central processing

unit (CPU) data access request associated with a CPU, to a plurality of memory channels for

accessing unified system/graphics memory, wherein the plurality of memory channels is

accessible, simultaneously, by the CPU and at least one client of the one or more clients through

the memory controller; (b) prioritizing the CPU data access request to the unified memory over

the client data access requests to the unified memory; and (c) controlling the plurality of memory

channels to access, simultaneously, data for the CPU and data for the at least one client based on

a request of the client data access requests and the CPU data access request.

       38.     An actual controversy exists between ST and Vantage Micro regarding whether

ST infringes the ’593 patent. A judicial declaration is appropriate and necessary to determine the

parties’ respective rights regarding the ’593 patent.

       39.     ST seeks a judgment declaring that ST does not directly or indirectly infringe any

claim of the ’593 patent


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                        Page 7
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19                    Page 8 of 9 PageID 8



                                        PRAYER FOR RELIEF

       ST respectfully requests that the Court find in its favor and enter judgment:

               a.      Declaring that ST does not directly or indirectly infringe, literally or under

       the doctrine of equivalents, any claim from the Asserted Patents;

               b.      Declaring that judgment be entered in favor of ST and against Vantage

       Micro on ST’s claims;

               c.      Finding that this is an exceptional case under 35 U.S.C. § 285;

               d.      Awarding ST its costs and attorneys’ fees in connection with this matter;

       and

               e.      Awarding such other relief as the Court may deem appropriate and just

       under the circumstances.

                                           JURY DEMAND

       ST respectfully requests a jury trial on all issues and claims so triable.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 8
     Case 3:19-cv-02858-M Document 1 Filed 12/02/19        Page 9 of 9 PageID 9



December 2, 2019                              Respectfully submitted,

                                              s/ Vishal Patel
                                              Bruce S. Sostek
                                                Texas State Bar No. 18855700
                                                Bruce.Sostek@tklaw.com
                                              Vishal Patel
                                                Texas State Bar No. 24065885
                                                Vishal.Patel@tklaw.com
                                              Thompson & Knight LLP
                                              One Arts Plaza, Suite 1500
                                              1722 Routh Street
                                              Dallas, Texas 75201
                                              214.969.1700 (telephone)
                                              214.969.1751 (facsimile)

                                              Attorneys for Plaintiff
                                              STMicroelectronics, Inc.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                    Page 9
